Citation Nr: 1131461	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  09-31 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active military service from March 1952 to February 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office located in Denver, Colorado (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

In May 2011, the Board remanded the Veteran's claim of entitlement to service connection for tinnitus.  Entitlement to service connection for tinnitus was granted via a July 2011 rating decision, and a 10 percent evaluation was assigned thereto, effective January 31, 2008.  As the benefit sought on appeal has been granted, the Veteran' s claim of entitlement to service connection for tinnitus is now moot.  He has not perfected an appeal as to the initial rating assigned to his service-connected tinnitus and, thus, the Board does not have jurisdiction to review such claim herein.


FINDING OF FACT

The evidence of record did not demonstrate a current diagnosis of a right ear hearing loss disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Prior to the initial adjudication of the claim at issue herein, the RO's February 2008 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman, 19 Vet. App. at 486.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded a VA examination that was adequate for purposes of determining service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Specifically, the Veteran was provided a VA audiological examination in June 2011.  Therein, the examiner took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the claimed disability.  Id.  The Board also considered the holding in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), which requires VA audiologist to describe the functional effects of a hearing loss disability in the examination report.  The June 2011 examiner noted that the Veteran reported difficulty communicating in an employment setting and in social situations.  Regardless of whether this satisfies the requirement in Martinak, the Veteran must demonstrate prejudice due to any examination deficiency.  Id.  To date, the Veteran has neither advanced an argument that the June 2011 audiological examination was deficient in any respect, nor that he was prejudiced thereby.

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  

Historically, the Veteran served on active duty service from March 1952 to February 1956.  In January 2008, the Veteran submitted a claim of entitlement to service connection for bilateral hearing loss.  After this claim was denied in a June 2008 rating decision, the Veteran perfected an appeal to the Board.  In May 2011, the Board remanded the Veteran's claim for further development.  Specifically, the Board directed the RO to request that the Veteran submit or identify any additional relevant evidence and to affording the Veteran a VA audiological examination.  In a letter dated on May 24, 2011, the RO requested the Veteran to submit or identify any relevant evidence not already associated with his claims file.  In June 2011, the Veteran was scheduled for and underwent a VA audiological examination that was adequate for purposes of determining service connection.  See Barr, 21 Vet. App. at 311; Nieves-Rodriguez, 22 Vet. App. at 304.  Based on a review of the Veteran's claims file, the Board finds that the RO substantially complied with the directives of the May 2011 remand.  As such, the Board finds that a remand for corrective action is not warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In a July 2011 rating decision, service connection was granted for left ear hearing loss, and a 10 percent evaluation was assigned thereto, effective January 28, 2008.  38 C.F.R. § 3.400 (2010).  In a contemporaneously issued July 2011 supplemental statement of the case, service connection for right ear hearing loss was denied.  The Veteran's claim of entitlement to service connection for right ear hearing loss was then remitted to the Board for further appellate review.  Because the benefit sought on appeal has been granted, there remains no residual issue for the Board to address with respect to the Veteran's claim of entitlement to service connection for left ear hearing loss.  The Veteran has not perfected an appeal as to a higher initial evaluation for his service-connected left ear hearing loss and, thus, the Board does not have jurisdiction to review such claim herein.

In his January 2008 claim, the Veteran asserted that he was exposed to noise associated with large gun fire while serving aboard the U.S.S. Eldorado from 1954 to 1956.  When exposed to such noise, the Veteran claimed that he was not provided the benefit of hearing protection.  He then stated that, on April 4, 1992, he awoke to a loud buzzing noise in his left ear and was unable hear anything.  After undergoing testing, it was determined that a nerve in the Veteran's left ear was "dead."  The Veteran did not reference symptoms of or testing for right ear hearing loss.

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, the following must be shown: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Upon entry into active duty service on March 4, 1952, the Veteran denied then having or ever having "ear trouble," as was demonstrated on a report of medical history.  Further, a contemporaneous clinical examination showed that the Veteran's right ear was normal, and that he scored a 15/15 on a whispered voice test with respect to his right ear.  The results from the March 4, 1952 clinical examination were echoed in a February 8, 1956 discharge examination.  

Generally, a "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to a 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  According to the February 8, 1956 discharge examination, the Veteran was assigned a score of 1 with respect to his hearing and ears.

A June 29, 1992 letter from J.D.W., M.D., referred to the sudden onset of the Veteran's left ear hearing loss.  Significantly, Dr. J.D.W mentioned that an audiogram was obtained two weeks after the onset of the Veteran's left ear hearing loss.  The doctor stated that this audiogram demonstrated "excellent" right ear hearing.

A January 11, 1993 audiogram demonstrated left ear hearing loss; right ear hearing acuity was not tested.

In a March 2008 statement in support of his claim, the Veteran reiterated that he was exposed to large gun fire while serving aboard the U.S.S. Eldorado.  He also stated that he was exposed to noise associated with a "twin-40" anti-aircraft gun.  He then provided another description of the sudden onset of his left ear hearing loss.

In an undated statement from the Veteran received in August 2009, the Veteran provided further detail as to his inservice noise exposure aboard the U.S.S. Eldorado, including during a mock invasion and while deployed to the Formosa Straits.

In March 2011, the Veteran testified at a Board hearing.  The Veteran testified that he was a "personnel man" aboard the U.S.S. Eldorado, and that his work station was in the ship's office.  He then testified that his battle station was on the bridge as the captain's "speaker."  While serving at his battle station, which he characterized as an "open bridge," the Veteran testified that he was exposed to noise associated with "Twin 40 AK AK" guns and a 5-inch gun, among others.  He then detailed his noise exposure during a mock invasion in California; when the U.S.S. Eldorado was deployed to the Formosa Straits; and during boot camp.  The Veteran stated that he was not provided the benefit of ear protection during any of these experiences.  He then testified about his post-service occupational and recreational noise exposure.  When asked if VA had provided him with hearing aids, the Veteran stated that he had not requested them because he was able to hear "all right" out of his "other ear."

In June 2011, the Veteran underwent a VA examination to ascertain the presence of right ear hearing loss and, if present, the severity and etiology thereof.  Significantly, during the examination, the Veteran reported a sudden onset of left ear hearing loss in 1992, but did not complain of or discuss the onset of right ear hearing loss.  After reviewing the Veteran's inservice experiences and his current complaints, the VA examiner administered an audiological examination that demonstrated puretone threshold, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
25

Further, the Veteran scored 94 percent on speech recognition testing using the Maryland CNC wordlist; a score that was characterized as "excellent."  Ultimately, no diagnosis of right hearing loss was rendered.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The evidence of record did not demonstrate that the Veteran has right ear hearing loss for VA compensation purposes.  38 C.F.R. § 3.385.  Absent medical evidence reflecting the current presence of the claimed disability, a basis upon which to establish service connection for right ear hearing loss has not been presented and the appeal must be denied.  

To the extent that the Veteran asserts that he currently has a right ear hearing loss disability, the Board finds that as a layperson, his statements are not competent evidence as to whether his right ear hearing acuity rises to the level of a disability for VA purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent diagnostic opinions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Espiritu, 2 Vet. App. at 494.  Consequently, lay assertions of a diagnosis for a right ear hearing loss disability cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

Because right ear hearing loss for VA compensation purposes has not been shown, the preponderance of the evidence is against this service connection claim.  See 38 C.F.R. § 3.385.  As such, the benefit-of-the-doubt rule does not apply and the claim of entitlement to service connection for right ear hearing loss must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for right ear hearing loss is denied



____________________________________________
MARK W. GREENSTREET
Chief Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


